Exhibit 16.1 13 October 2010 U.S. Securities and Exchange Commission treet NE Washington D.C. 20549 Re:Timberjack Sporting Supplies, Inc. Commission File No. 000-52352 Dear Sir/Madam: We have read the statements set forth by Timberjack Sporting Supplies, Inc. (the “Company”) in Item 4.01(a) regarding the dismissal of Conner & Associates, PC on 29 September 2010, as the Company’s independent registered public accounting firm. These statements are being filed with the U.S. Securities and Exchange Commission in the Company’s current report on Form 8-K/A, and we are in agreement with the statements contained therein. Very truly yours, /s/ CONNER & ASSOCIATES, PC NEWTOWN, PENNSYLVANIA 13 October 2010
